Citation Nr: 1010757	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-20 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative changes of the left knee, status post total 
arthroplasty.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative changes of the right knee, status post total 
arthroplasty.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on various periods of active duty for 
training, including from October 1959 to April 1960, and from 
July 17, 1982 to August 1, 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In January 2009, during his video conference hearing before 
the Board, the Veteran raised an informal claim seeking 
service connection for depression, secondary to his service-
connected bilateral knee disabilities.  This issue has not 
been developed for appellate review, and is therefore 
referred to the RO for appropriate disposition.

In April 2009, the Board remanded this matter for additional 
evidentiary development, to include obtaining updated medical 
treatment records and providing the Veteran with an 
additional VA examination to determine the severity of the 
conditions on appeal.  The RO subsequently completed the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that a remand by the Board confers 
on the Veteran, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand).


FINDINGS OF FACT

1.  The Veteran's degenerative changes of the left knee, 
status post total arthroplasty, is manifested by chronic 
residuals consisting of severe painful motion and weakness in 
the left lower extremity. 

2.  The Veteran's degenerative changes of the right knee, 
status post total arthroplasty, is manifested by chronic 
residuals consisting of severe painful motion and weakness in 
the right lower extremity. 



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for degenerative 
changes of the left knee, status post total arthroplasty, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).  

2.  The criteria for a 60 percent rating for degenerative 
changes of the right knee, status post total arthroplasty, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's March 2006, April 2006, and May 2008 letters advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Specifically, the RO's April 2006 and May 2008 
letters informed the Veteran of what evidence was required to 
substantiate his claims for an increased disability ratings 
and of his and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence or information 
in his possession to the RO.  With respect to the Dingess 
requirements, the RO's March 2006 letter provided the Veteran 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with 
medical examinations to determine the current severity of his 
bilateral knee disorders.  38 C.F.R. § 3.159(c)(4).  
Specifically, the June 2009 VA examination for joints was 
adequate for evaluation purposes.  The VA examiner reviewed 
the Veteran's claims folder, discussed the history of the 
Veteran's conditions, conducted an examination of the 
Veteran, and elicited information from the appellant 
concerning the functional aspects of his disabilities.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  In addition, the Veteran has neither advanced an 
argument that the June 2009 examination was deficient in any 
respect, nor that he was prejudiced thereby.  Thus, the Board 
finds the examination conducted in this matter to be 
sufficient to determine the severity of the Veteran's 
bilateral knee disabilities.  Finally, there is no indication 
in the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Veteran filed his present claim seeking increased 
evaluations for his service-connected degenerative changes of 
the left and right knees, status post bilateral total 
arthroplasty, in December 2006.  

A February 2005 treatment report noted that the Veteran used 
a motorized wheel chair, and that he was unable to walk at 
all for 50 percent of the day.  The physician attributed this 
to the Veteran's pulmonary problems, Parkinson's disease, and 
knee problems.

In May 2006, a VA examination for joints was conducted.  The 
examination report noted the Veteran's complaints of pain in 
both knees, worse on the right, and swelling.  The Veteran 
indicated that his knee pain increased when he attempted to 
ambulate and that the pain kept him awake at night.  The 
report also noted that he was unable to take any pain 
medications other than Tylenol, which did not help, that he 
used a walker at home, and that he had falls in the recent 
past.  The report noted the Veteran's history of total knee 
replacements on the left in June 2000 and on the right in May 
2001.  Physical examination revealed a range of motion in the 
right knee consisting of extension to 5 degrees and flexion 
to 80 degrees.  Range of motion testing in the left knee 
revealed extension to 5 degrees and flexion to 90 degrees.  
There was generalized pain in both knees, with no specific 
area to palpation.  Knee stability appeared intact, but the 
examiner was unable to evaluate the Veteran's ability to 
ambulate or deep squat due to safety concerns.  X-ray 
examination of the bilateral knees revealed satisfactory 
positioning of knee replacements and no evidence of loosening 
or fracture, and no soft tissue swelling.  There was 
suggestion of fluid in the left suprapatellar clear space.  
The report concluded with diagnoses of residuals of bilateral 
knee replacements, with well fixed and aligned components.

A February 2007 hospitalization report noted the Veteran's 
complaints of edema of the legs.  Physical examination 
revealed 3+ edema in the both legs.  Motor strength testing 
revealed 3/5 strength in the left leg and 2/5 strength in the 
right leg.  

A March 2007 bone scar revealed the Veteran to be status post 
bilateral knee replacements.  The report noted relatively 
intense activity in the left patella with mild increased 
activity in the left tibial plateau.  The examiner noted that 
these findings could represent persistent postsurgical 
changes, and considered loosening less likely, though this 
could not be totally excluded.  The report also noted 
residual postsurgical/arthritic changes around the right knee 
prosthesis.

A July 2007 treatment report noted that the Veteran was 
profoundly disabled due to multiple disabilities.  The report 
noted that he was wheelchair dependent as he is unable to 
ambulate secondary to all of his comorbidities "as well as 
residuals of bilateral total knee replacement."  The 
examiner also noted that the Veteran was completely and 
irreversibly disabled.  

A November 2008 treatment report noted the Veteran's 
complaints of abnormal movements of the legs from side to 
side while at rest for the past three months.  The report 
concluded with an impression of Parkinson's disease, stage 2.


At his January 2009 hearing before the Board, the Veteran 
testified that his bilateral knee disabilities had increased 
in severity, including increased instability, swelling and 
circulation problems, and pain on motion in both knees.

A May 2009 treatment report revealed treatment for a 
superficial venous stasis ulceration with hyperpigmentation 
along the anterior right shin.  The report concluded with an 
assessment of lower extremity edema, secondary to venous 
stasis; venous stasis ulcer to right anterior shin; and 
diabetes mellitus, type II, with peripheral sensory 
neuropathy.  

In June 2009, a VA examination for joints was conducted.  The 
VA examiner noted that the Veteran's claims folder was 
available and reviewed pursuant to this examination.  The 
report noted the Veteran's history of undergoing a left total 
knee arthroplasty in 2000, and a right total knee 
arthroplasty in 2001.  Since that time, the Veteran had 
periods of good function, as well as those of quite poor 
function.  The report noted that he had extensive workups, to 
include bone scans and plain radiographs, to detect an 
etiology for his continued knee pain, and "[a]ll of these 
workups have essentially been negative."  The report noted 
that he had also been deemed a nonsurgical candidate due to 
his extensive and significant concomitant medical history.  
At the examination, the Veteran reported complaints of 
bilateral knee pain, right greater than the left.  He 
indicated that he took Tylenol for relief of this pain, which 
lasted one to one and one-half hour.  The Veteran's medical 
history was noted to include Parkinson disease, diabetes with 
polyneuropathy, hypertension, sleep apnea, cardiomyopathy 
with a pacemaker, coronary artery disease, atrial 
fibrillation with anticoagulation, obesity, and congestive 
heart failure.  The report noted that the Veteran was non-
ambulatory and used a motorized wheelchair.  

Physical examination revealed the Veteran was morbidly obese 
and nonambulatory.  He had bilateral lower extremity 
dressings in place from the toe to the proximal tibia.  He 
had very well-healed circle incisions present over the 
midline of both his right and left knees.  Both scars 
measured approximately 35 centimeters in length, were 
nontender, and nonadherent to palpation.  His knees were 
tender to palpation over both the medial and lateral joint 
lines, with no posterior or retropatellar tenderness.  Range 
of motion in the knees was diminished, bilaterally.  He had 
bilateral 20 degree flexion contractures, with flexion to 95 
degrees on the right and 100 degrees on the left.  There was 
pain throughout his range of motion.  His knees were stable 
to both varus and valgus stress at neutral and 30 degrees.  
He had a negative posterior drawer, and a normal amount of 
laxity in his anterior drawer and Lachman's testing.

There was no patellar grind, and his patella appeared to 
track normally within the trochlear groove.  He had no 
crepitus on range of motion testing.  The VA examiner noted 
that the Veteran was not asked to stand and walk as he was a 
maximal assist ambulatory, and he was not felt to be safe to 
ambulate.  This prevented a McMurray examination.  Repetitive 
motion testing while seated resulted in increased pain, 
fatigue, and weakness, as well as lack of endurance and 
incoordination.  Repetitive motion also reduced the range of 
motion in both knees throughout the testing.  Range of motion 
was limited to three times for his right knee, and four times 
for his left knee.  A Doppler deep vein thrombosis (DVT) 
examination of the lower extremities revealed no evidence of 
DVT in the major veins of both lower extremities.
 
The examiner commented:

This is a severely deconditioned Veteran.  
He is non-ambulatory, morbidly obese with 
severe cardiomyopathy.  He has been such 
for quite some time now.  There is 
documentation both in his claims folder, 
as well as in the VA records showing 
this.  The Veteran does not ambulate and 
has not ambulated for a prolonged period 
of time.  It is impossible for this 
examiner to describe the extent of any 
incoordination, weakened movement or 
excessive fatigability on use.  The 
Veteran clearly had severe arthritis of 
his bilateral knees, enough so that 
warranted total knee arthroplasties.  He 
had a period of good function.  However, 
it is this examiner's opinion that his 
concomitant comorbidities have led the 
Veteran to be non-ambulatory which has 
certainly decreased the functionality of 
his total knee arthroplasties.  It is 
impossible for this examiner to comment 
on the functional impairment that this 
Veteran experiences, in particular in 
terms of additional degrees of limitation 
of motion.  He already has severely 
limited range of motion and his motion 
simply decreases as he attempts to 
continue active range of motion of his 
bilateral knees.  This speaks to the fact 
that the Veteran is severely 
deconditioned in that he can only perform 
3 straight leg raises minimally on the 
right and only 4 on the left before he is 
forced to stop due [to] fatigue and pain.  
Additionally, it is impossible for this 
examiner to provide an opinion as to 
whether the Veteran's subjective reports 
of pain are substantiated or otherwise 
capable of substantiation.  Over the past 
3 years he has undergone multiple bone 
scans which show well fixed components.  
Radiographs have shown well fixed and 
aligned components.  It is extremely 
unlikely that a nonambulatory patient 
would cause any progression of loosening 
of any components as he is essentially 
nonweightbearing on them and as such that 
have very limited wear.

Regarding all other conditions affecting 
the function of the Veteran's lower 
extremities, it is this examiner's 
opinion that essentially all of the 
Veteran's comorbid conditions affect his 
lower extremities function.  He has 
Parkinson's disease which severely 
affects all patients with Parkinson's 
disease in terms of their functional 
capacity regarding ambulation.  He is a 
diabetic with peripheral polyneuropathy; 
he is insensate in his bilateral lower 
extremities which clearly affects the 
function of his lower extremities.  He 
has severe cardiomyopathy requiring a 
pacemaker, he is short of breath 
conversationally and as such this 
certainly affects his functional capacity 
in the function of his lower extremities.  
He is morbidly obese which also 
contributes to the decreased function of 
his lower extremities.  I cannot apply 
with any sort of precision how each of 
these additional disabilities attributes 
to or aggravates his service-connected 
bilateral knee disorders.  Lastly, I feel 
that the only thing I can conclusively 
say is that indeed this Veteran does 
experience chronic painful range of 
motion of his bilateral total knee 
arthroplasties.
 
In summary, it is this examiner's opinion 
that this Veteran underwent successful 
total knee arthroplasties bilaterally in 
the year 2000 and 2001.  Since that time 
he has developed severe concomitant 
comorbidities that globally affect the 
Veteran's overall health, as well as his 
functionality.  He is non-ambulatory and 
wheelchair-bound.  It is highly unlikely 
that his functional incapacitation is 
solely due to his total knee arthroplasty 
given the fact that he had well 
functioning knees for a period of time.  
It is more reasonable to conclude that 
the Veteran's comorbid conditions of 
diabetic polyneuropathy, cardiomyopathy 
and congestive heart failure, as well as 
morbid obesity and Parkinson disease are 
more likely the causative factors of the 
Veteran's inability to ambulate and lower 
extremity dysfunction.

The RO has assigned a 30 percent disability rating for the 
Veteran's service-connected degenerative changes of the left 
knee, status post bilateral total arthroplasty, and a 30 
percent evaluation for his service-connected degenerative 
changes of the left knee, status post bilateral total 
arthroplasty, pursuant to Diagnostic Code 5055.  Under this 
diagnostic code, the minimum 30 percent evaluation is 
warranted when the medical evidence of record shows a history 
of prosthetic knee replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  A 60 percent evaluation is warranted 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Id.  The 
maximum 100 percent evaluation is granted for 1 year 
following implantation of prosthesis.  Id.  When there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion, Diagnostic Code 5055 instructs to rate 
by analogy to knee ankylosis, limitation of leg extension, or 
limitation of leg flexion.  Id.; see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5260, 5261 (2009).  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension warrants a noncompensable rating if limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 
38 C.F.R. § 4.71, Plate II (2009) (showing normal leg flexion 
and extension as between 0 degrees and 140 degrees).

Based on this evidence, the Board finds that an increase to a 
60 percent rating is reasonably warranted for degenerative 
changes of the left and right knee, status post total 
arthroplasty.  The Veteran has been shown to have constant, 
significant pain in his both knees.  The Veteran has 
described symptoms of pain, weakness, and limitation of 
motion in written statements, during treatment, and during a 
hearing before the Board.  The Veteran is competent to report 
these symptoms, and the Board finds that his statements are 
credible and consistent with the objective findings.  As 
noted by the June 2009 VA examiner, "the only thing I can 
conclusively say is that indeed this Veteran does experience 
chronic painful range of motion of his bilateral total knee 
arthroplasties."  His June 2009 VA examination report also 
confirms that extension of the Veteran's knees is 
significantly restricted, as extension is limited in both 
knees to 20 degrees.  As to weakness, the record clearly 
reflects that the Veteran is unable to ambulate, and motor 
strength testing in February 2007 revealed 3/5 strength in 
the left leg and 2/5 strength in the right leg.  Repetitive 
motion testing while seated resulted in increased pain, 
fatigue, and weakness, as well as lack of endurance and 
incoordination.  Repetitive motion also reduced the range of 
motion in both knees throughout the testing.  Thus, the 
record reflects weakness in both the left and right lower 
extremities.  

The evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the Veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  While the record also reflects that 
the Veteran's nonservice-connected comorbid conditions have 
contributed to the functional limitations exhibited by the 
Veteran's lower extremities, the VA examiner has stated, "I 
cannot apply with any sort of precision how each of these 
additional disabilities attributes to or aggravates his 
service-connected bilateral knee disorders."  Thus, in 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the degenerative changes of the left and 
right knees, status post total arthroplasty, are manifested 
by chronic residuals consisting of severe painful motion and 
weakness in the left and right lower extremities.

Accordingly, the Board finds that the manifestations of his 
service-connected right knee disorder and his 
service-connected left knee disorder more nearly approximate 
the criteria required for the 60 percent rating.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5055 (2009).  A higher rating 
of 100 percent is only applicable for the one year following 
the implementation of the prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  As the Veteran underwent this surgery 
in 2000 and 2001, a 100 percent evaluation is not warranted 
under Diagnostic Code 5055.  Id.  

Moreover, a higher rating would not be achieved by rating 
limitation of flexion and limitation of extension separately 
in either knee.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 
(2004).  Specifically, while the Veteran's right and left 
knee show significant limitation of extension, which is 
limited to a maximum evaluation of 30 percent under 
Diagnostic Code 5260, limitation of flexion in either the 
right or left knee is not shown to a compensable disability 
level.

Additionally, a separate rating for instability of either 
knee is not warranted.  See 38 C.F.R. § 4.71a, 5257 (2009); 
see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  While 
the Veteran testified at his hearing before the Board in 
January 2009 that his instability had increased, the VA 
examination conducted in June 2009, found that his knees were 
stable to both varus and valgus stress at neutral and 30 
degrees, with a negative posterior drawer, and a normal 
amount of laxity in his anterior drawer and Lachman's 
testing.  Accordingly, a separate evaluation based on 
instability of either is knee is not warranted.

The Board has further considered whether the Veteran warrants 
a separate disability rating for his left or right knee 
surgical scar.  See generally, Jones v. Principi, 18 Vet. 
App. 248 (2004); see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  However, his left and right knee surgical 
scars are not shown to be deep, exceed 6 square inches in 
area, cause limitation of motion, nor are they unstable.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805 
(2009).  In the absence of such symptomatology, the 
assignment of a separate evaluation under the respective 
diagnostic codes is not in order.  See 38 C.F.R. § 4.118.

In considering the Veteran's claims herein, the Board has 
also considered the issue of whether the schedular evaluation 
assigned the Veteran's condition herein is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The schedular evaluation in this case is not inadequate.  A 
60 percent disability evaluation is warranted when there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  This diagnostic criteria 
fully and adequately describes the severity and 
symptomatology exhibited by the Veteran's bilateral knees.  
Moreover, while a specific breakdown can not be obtained, a 
portion of the symptoms present in the Veteran's lower 
extremities are attributable to the Veteran's nonservice-
conditions.  Specifically, the VA examiner in June 2009 
stated, "[i]t is highly unlikely that his functional 
incapacitation is solely due to his total knee arthroplasty 
given the fact that he had well functioning knees for a 
period of time."  Therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required.

As noted above, in its determination that a 60 percent 
evaluation is warranted for the Veteran's service-connected 
left knee and a 60 percent evaluation is warranted for his 
service-connected right knee, the Board applied the benefit 
of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, based 
on the above discussion, the benefit of the doubt doctrine is 
not for application with regard to the assignment of ratings 
in excess of the 60 percent assigned herein, as the 
preponderance of the evidence is against such assignment.



ORDER

An evaluation of 60 percent, but no more, for degenerative 
changes of the left knee, status post total arthroplasty, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation of 60 percent, but no more, for degenerative 
changes of the right knee, status post total arthroplasty, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


